989 A.2d 1074 (2010)
295 Conn. 911
Erik M. PIN et al.
v.
David L. KRAMER et al.
SC 18572
Supreme Court of Connecticut.
Decided March 3, 2010.
Daniel E. Ryan III, Stamford, in support of the petition.
Lawrence F. Reilly, Greenwich, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 119 ConnApp. 33, 986 A.2d 1101 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court incorrectly failed to give a curative instruction and, if so, was such failure harmful?"
ROGERS, C.J., did not participate in the consideration of or decision on this petition.